The Attorney            General of Texas
                       August 5, 1981




Honorable Mike Driscoll                  opinion No. ~~-358
County Attorney
Harris County Courthouse                 Re: Registration of cattle
1001 Preston, Suite 634                  brands under article 6899j,
Houston, Texas 77002                     V.T.C.S.

Dear Judge Driscoll:

     You  have asked three questions concerning        article       68993,
V.T.C.S., which provides in pertinent part:

              Section 1.     (a)...In all...counties each
         owner of any livestock mentioned in Chapter 1 of
         Title 121 of the Revised Civil Statutes of 1925
         shall within six months after this Act takes
         effect have his mark and brand for such stock
         recorded in the office of the county clerk of the
         county. These owners shall record the marks and
         brands whether the brands and marks have been
         previously recorded or not.

               ....

               (d) Immediately upon the taking effect of
          this Act the county clerk of the county shall have
          this Act published in some newspaper of general
          circulation in the county for a period of thirty
          days. The publication shall be paid for by the
          county out of the general county fund.

               sec. 2. All clerks in re-registering brands       .
          shall comply with Articles 6890 through 6899,
          inclusive, of the Revised Civil Statutes of Texas,
          1925, as amended, and with Section 1, Chapter 273,
          Acts of the 41st Legislature, 1929, as amended
          (Article 6899a...), and shall also be aware of and
          comply with Articles 1484, 1485, and 1486 of the
          Penal Code of Texas, 1925 [see now articles 6997a,
          689Oc, 6898al.




                               p. 1197
Mike Driscoll - Page 2



              Sec. 3. All brands and marks registered
         under the provisions of this Act shall be
         re-registered every 10 years in      the manner
         prescribed in Section 1 of this act.

Article 6899j became effective on August 30, 1971.

    Your questions are as follows:

          1.   Under article 68995, is a county clerk
               required to notify the owner of cattle brands
               of the expiration date at the end of the ten
               year period?

          2.   Does section 3 of article 68993 require a
               county clerk to publish notice as required in
               section l(d), or did that provision only
               apply when the act initially took effect?

         3.    Does a county clerk have any responsibility
               to note in the cattle brand book that such
               brand has expired and/or has been renewed?

     Article 6899j--in particular, the section 3 requirement that
marks and brands registered under the article be reregistered every
ten years-was the subject of Attorney General Opinion MW-289 (1980).
In that opinion, we reconciled this requirement with the requirement
set forth in article 6890, V.T.C.S., that new cwners of livestock
record their marks and brands with the clerk of the county in which
their livestock are located. We pointed out that to construe the
section 3 requirement as applying only to owners who registered marks
and brands within six months of August 30, 1971, would .lead to an
anomalous result. Those owners would be obliged to reregister every
ten years, while pursuant to article 6890, new owners who first record
marks or brands after that time would not have to reregister them. We
therefore concluded that the most sensible interpretation was that:

              Article 6899j, V.T.C.S., requires that all
         marks and brands registered prior to August 30.
         1981, must be reregistered within six months of
         that date, and that the reregistration process
         must be repeated at subsequent ten-year intervals
         for then-current owners.

     With respect to your first question, neither article 6899j nor
the other statutes mentioned in section 2 thereof suggest that county
clerks must notify owners of the expiration date of their
registration. We therefore answer your first question in the
negative.

     The answer to your second question depends upon the meaning of
the underlined portion of section 3, which states that "All brands and


                                 p. 1198
Mike Driscoll - Page 3



marks...shall be reregistered every 10 years in the manner prescribed
in Section 1 of this act." (Emphasis added.) On the one hand, it can
reasonably be argued that the reference to section 1 does not apply to
the publication requirement set forth in section l(d) but instead
applies only to the method and consequences of reregistration itself.
See §§l(a)-(c). This view gains some support from the fact that
section l(d) provides that "Immediately upon the taking effect of this
Act the county clerk...shall have this Act published..." (Emphasis
added.) This provision suggests that the publication requirement
existed only when article 68991 first took effect in August, 1971.

     In a brief submitted to this office, however, it is argued that
the legislature must have intended the reference to section 1 to apply
to the entire section, including section l(d), because the clear
purpose of section 3 is to ensure maximum public participation in the
reregistration process. The brief points out that a livestock owner
would be as unlikely to be cognizant of the need to reregister ten
years later as he was of the need to register within six months of
August 30, 1971.     Also, requiring notice of the reregistration
requirement to be published every ten years is a relatively
inexpensive way to ensure public awareness of it.

     The law is settled that statutes are to be construed with
reference to their manifest object.        If statutory language is
susceptible of two constructions, one of which will carry out and the
other defeat that object, it should receive the former construction.
Citizens Bank of Bryan v. First State Bank of Hearne, 580 S.W.2d 344
(Tex. 1979). We conclude that the views expressed in the brief
referred to above are correct, and that the legislature intended the
reference to section 1 to apply to the entire reregistration process,
including the section l(d) publication requirement. In this context,
it should be noted--to carry the argument set out above one step
further--that new owners who first record their brands or marks after
the six-month period following August 30, 1971, has expired would be
even less likely to be aware of the reregistration requirement than
those owners who registered during that period. We therefore conclude
that county clerks are required to publish notice of the
reregistration requirement every ten years as provided in section l(d)
of article 6899j.

     With respect to your third question, article 68991 contains no
such requirement. However, section 2 thereof provides that, when
reregistering brands, clerks must comply with articles 6890 through
6899. Article 6898 provides that:

               The clerks of the county courts in their
          respective counties shall keep a well bound book,
          in which they shall record the marks and brands of
          each individual who may apply to them for that
          purpose, noting in every instance the date on
          which the brand or mark is recorded. (Emphasis
          added.)




                                   p. 1199
Mike Driscoll - Page 4



     Acts 1971, 62nd Leg.. ch. 886. p. 2721, which relates to the
microfilming of records by counties, see article 1941(a), V.T.C.S.,
provides in section 2 that all laws or parts of laws in conflict with
it are repealed to the extent of conflict, including article 6898.
However, we do not believe the repealer applies to the underlined
portion of article 6898, because it does not conflict with the
requirements of the microfilming act. We therefore conclude that
county clerks are obliged to note the dates on which brands or marks
are recorded.



                              SUMMARY

               Article 6899j, V.T.C.S., does not require
          county clerks to notify owners of cattle brands of
          the expiration date of their registration at the
          end of each ten year period. Section 3 of article
          6899j requires county clerks to publish the notice
          required in section l(d) every ten years. County
          clerks are obliged to note the dates on which
          brands or marks are recorded.




                                                  WHITE
                                        Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Jon Bible
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Rick Gilpin
Jim Moellinger
Bruce Youngblood
Peter Nolan




                                    p. 1200